  Case 16-11925         Doc 54     Filed 10/09/18 Entered 10/09/18 10:01:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-11925
         STEFANIE SHEREE JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/07/2016.

         2) The plan was confirmed on 06/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/07/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-11925       Doc 54       Filed 10/09/18 Entered 10/09/18 10:01:43                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $5,496.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $5,496.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $258.38
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,258.38

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERILOAN                       Unsecured         800.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured      1,071.00            NA              NA            0.00       0.00
CAPITAL ONE NA                  Unsecured      1,172.00       1,172.97        1,172.97           0.00       0.00
CAVALRY SPV I LLC               Unsecured         506.00        506.43          506.43           0.00       0.00
CAVALRY SPV I LLC               Unsecured      3,628.00       3,628.45        3,628.45           0.00       0.00
CERASTES LLC                    Unsecured            NA       2,565.45        2,565.45           0.00       0.00
CERTIFIED SERVICES INC          Unsecured         276.00           NA              NA            0.00       0.00
CHARTER ONE BANK                Unsecured         500.00           NA              NA            0.00       0.00
CHASE CC                        Unsecured         650.00           NA              NA            0.00       0.00
Choice Recovery                 Unsecured         486.00           NA              NA            0.00       0.00
ENDODONTIC & PERIODONTIC ASSO   Unsecured            NA         485.50          485.50           0.00       0.00
Fed Loan Serv                   Unsecured      8,953.00            NA              NA            0.00       0.00
FORD MOTOR CREDIT               Unsecured      5,268.00       7,062.58        7,062.58           0.00       0.00
GECRB/SAMS CLUB                 Unsecured      1,333.00            NA              NA            0.00       0.00
HOME PROPERTIES                 Unsecured      4,000.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured      1,001.00         544.10          544.10           0.00       0.00
JP MORGAN CHASE                 Unsecured         500.00           NA              NA            0.00       0.00
MACYS DSNB                      Unsecured      1,260.00            NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         671.00           NA              NA            0.00       0.00
NCEP LLC                        Secured        5,525.00       6,824.00        5,525.00      2,694.74     542.88
NCEP LLC                        Unsecured      5,876.00            NA           999.00           0.00       0.00
Old Second Bank                 Unsecured         200.00           NA              NA            0.00       0.00
RAC ACCEPTANCE                  Unsecured      1,065.00            NA              NA            0.00       0.00
SPRINT NEXTEL                   Unsecured      1,723.00       1,722.70        1,722.70           0.00       0.00
TCF BANK                        Unsecured         300.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured            NA       9,180.14        9,180.14           0.00       0.00
Western Sky                     Unsecured      2,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-11925         Doc 54      Filed 10/09/18 Entered 10/09/18 10:01:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,525.00          $2,694.74           $542.88
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,525.00          $2,694.74           $542.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,867.32                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,258.38
         Disbursements to Creditors                             $3,237.62

TOTAL DISBURSEMENTS :                                                                        $5,496.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
